NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                   2008-1082, -1083

                        FORTUNET, INC., MILLENNIUM, INC.,
                          and MILLENNIUM GAMES, INC.,

                                                      Plaintiffs-Appellees,

                                          and

                                 JACK B. CORONEL,

                                                      Third Party Defendant-Appellee,

                                           v.

                                 PLANET BINGO, LLC,

                                                      Defendant/Third Party Plaintiff -
                                                      Appellant,

                                          and

                      MELANGE COMPUTER SERVICES, INC.,

                                                      Defendant-Appellant.

       Michael D. Rounds, Watson Rounds, of Reno, Nevada, argued for plaintiffs-
appellees and third party defendant-appellee. With him on the brief was Cassandra P.
Joseph.

       Jeffrey Weiss, Weiss & Moy, P.C., of Washington, DC, argued for defendant/third
party plaintiff-appellant. With him on the brief was Karen J. Sepura.

      Mark R. Fox, Fraser Trebilcock Davis & Dunlap, P.C., of Lansing, Michigan,
argued for defendant-appellant. With him on the brief was Toni L. Harris.

Appealed from: United States District Court for the District of Nevada

Judge Philip M. Pro
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                 2008-1082, -1083

                      FORTUNET, INC., MILLENNIUM, INC.,
                        and MILLENNIUM GAMES, INC.,

                                                     Plaintiffs-Appellees,
                                        and

                               JACK B. CORONEL,

                                                     Third Party Defendant-Appellee,
                                         v.

                               PLANET BINGO, LLC,
                                                     Defendant/Third Party Plaintiff-
                                                     Appellant,
                                        and

                     MELANGE COMPUTER SERVICES, INC.,
                                                     Defendant-Appellant.



                                 Judgment
ON APPEAL from the       United States District Court for the District of Nevada

In CASE NO(S).           2:04-CV-1448 and 2:04-CV-0556.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, Circuit Judge, CLEVENGER, Senior Circuit Judge, and DYK,
Circuit Judge).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT


DATED: _September 9, 2008_      /s/    Jan Horbaly
                                       Jan Horbaly, Clerk